DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-7, 9-11, 16-19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the feature “the substrate being exposed at a temperature less than or equal to 100 °C” in lines 3-4 and the limitation of “the substrate” lacks antecedent basis in claim 1. For the examination purpose, the above feature is interpreted to as disclosed in prior art.
Claims 2-7, 9-11, 16-19 and 20 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kobayashi et al. US 5,227,329 (Embodiment including Fig. 14a (following Figs. 13a-13c) and Fig. 14b; an alternative interpretation is used in rejection).
Regarding claim 20, Kobayashi teaches a stack (e.g., Fig. 14c) comprising: 
a substrate having an oxide surface (e.g., 201 having 206, Fig. 14c, Example 9); 
a glue layer (e.g., 207 (TiN), Fig. 14c, Example 9) on the oxide surface, the glue layer comprising TiN (e.g., Example 9); 
a doped amorphous silicon layer (e.g., 208, Fig. 14c, Example 9) on the glue layer, the doped amorphous silicon layer comprising one or more of boron, phosphorous, arsenic or germanium (e.g., Example 9); and 
a metal layer (e.g., 212, Fig. 14c, Example 10) directly on the doped amorphous silicon layer, the metal layer comprising one or more of tungsten or molybdenum (e.g., 212 (molybdenum silicide), Example 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 5,227,329 (Embodiment including Fig. 15a, Fig. 15b and Fig. 15d; an alternative interpretation is used in rejection).
Regarding claim 1, Kobayashi teaches a processing method (e.g., Embodiment including Fig. 15a, Fig. 15b and Fig. 15d; Example 11) comprising: 
exposing a substrate surface (e.g., 602, Fig. 15a, Example 11) to a silicon precursor (e.g., Si2H6, Example 11) and a dopant (e.g., B2H6, Example 11) to form a doped amorphous silicon layer (e.g., 603 (boron doped amorphous silicon film), Fig. 15b, Example 11) having a thickness; and 
forming a metal layer (e.g., 607 (tungsten film), Fig. 15d, Example 11) on the doped amorphous silicon layer.   
Kobayashi does not explicitly teach the substrate being exposed at a temperature less than or equal to 100 °C.
Kobayashi, however, recognizes that it is desirable that the deposition temperature for the doped amorphous Si film was lower than 400 °C (e.g., 350 °C, Example 11, Example 9), and if the deposition temperature is lower than 200 °C, the Si film deposition rate is lowered as less than 1 nm/min (e.g., Figs. 1-2, col. 18, lines 14-17). In other words, even though the deposition temperature is lower than 200 °C, the Si film could be deposited in some degree.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Kobayashi the substrate may be exposed at a temperature less than or equal to 100 °C (in the deposition) because in the deposition a deposition temperature (e.g., 350 °C) is reached by going up from the ambient temperature through 100 °C to 350 °C for example.
6, Example 11) and a reactant (e.g., hydrogen, Example 11), the metal precursor comprising one or more of WF6 and MoF6 and the reactant comprising hydrogen.  
Regarding claim 18, Kobayashi teaches the method of claim 1, wherein the metal layer (e.g., 607 (tungsten film), Example 11) comprises one or more of tungsten and molybdenum.  
Claims 1, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 5,227,329 (Embodiment including Fig. 14a (following Figs. 13a-13c) and Fig. 14b; an alternative interpretation is used in rejection).
Regarding claim 1, Kobayashi teaches a processing method (e.g., Embodiment including Fig. 14a (following Figs. 13a-13c) and Fig. 14b; Example 10, Example 9) comprising: 
exposing a substrate surface (e.g., 201 having 206, Fig. 13b, Example 9) to a silicon precursor (e.g., Si2H6, Example 9) and a dopant (e.g., B2H6, Example 9) to form a doped amorphous silicon layer (e.g., 208, Fig. 13c, Example 9) having a thickness; and 
forming a metal layer (e.g., 211, Fig. 14b, Example 10) on the doped amorphous silicon layer.  
Kobayashi does not explicitly teach the substrate being exposed at a temperature less than or equal to 100 °C.
Kobayashi, however, recognizes that it is desirable that the deposition temperature for the doped amorphous Si film was lower than 400 °C (e.g., 350 °C, Example 9), and if the deposition temperature is lower than 200 °C, the Si film deposition rate is lowered as less than 1 nm/min (e.g., Figs. 1-2, col. 18, lines 14-17). In other words, even though the deposition temperature is lower than 200 °C, the Si film could be deposited in some degree.

Regarding claim 11, Kobayashi teaches the method of claim 1, further comprising depositing a glue layer (e.g., 207 (TiN), Fig. 13c, Example 9) on the substrate surface before forming the doped amorphous silicon layer.
Regarding claim 19, Kobayashi teaches the method of claim 11, wherein the glue layer comprising TiN (e.g., 207 (TiN), Example 9).
Claims 1-4, 6, 11, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. CN 102176496 (original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 1, Peng teaches a processing method comprising: exposing a substrate surface (e.g., 10 and/or p-layer, Fig. 1(b); original document [34], translation [39]) to a silicon precursor (e.g., silane; original document [34], translation [39]) and a dopant (e.g., phosphorous, original document [34], translation [39]) to form a doped amorphous silicon layer having a thickness (e.g., original document [23], [34], [4]; translation [27], [39], [6]), and forming a metal layer (e.g., 30, Fig. 1(b); original document [40], translation [45]) on the doped amorphous silicon layer. 
Peng does not explicitly teach the substrate being exposed at a temperature less than or equal to 100 °C.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Peng to have the claimed range since it has been held that where the criticality of the claimed range is not shown, and the claimed ranges overlap the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 2, Peng teaches The method of claim 1, wherein the substrate surface is exposed to the silicon precursor and the dopant simultaneously (e.g., original document [34], translation [39]).
Regarding claim 3, Peng teaches the method of claim 1, wherein the silicon precursor comprises a silane (e.g., silane; original document [34], translation [39]) or a halosilane.  
Regarding claim 4, Peng teaches the method of claim 3, wherein the silane comprises one or more of silane (e.g., silane; original document [34], translation [39]), disilane, trisilane, tetrasilane, isotetrasilane, neopentasilane, cyclopentasilane, hexasilane or cyclohexasilane.  
Regarding claim 6, Peng teaches the method of claim 1, wherein the doped amorphous silicon layer comprises one or more of boron, phosphorous (e.g., phosphorous, original document [34], translation [39]), arsenic or germanium.
Regarding claim 11, Peng teaches the method of claim 1, further comprising depositing a glue layer (e.g., i-layer, Fig. 1(b), original document [34], translation [39]: In Peng, i-layer is attached to and in contact with p-layer and n-layer, so Peng teaches the claimed feature. Applicant did not specifically claim what the glue layer refers to.) on the substrate surface before forming the doped amorphous silicon layer.  

Peng does not explicitly teach wherein the thickness (of a phosphorous-doped amorphous silicon layer) is in the range of about 20 Å to about 100 Å.  
Peng, however, recognizes that the thickness (of a phosphorous-doped amorphous silicon layer) is in the range of 15-25 nm (e.g., original document [34], translation [39])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Peng to have the claimed range since it has been held that where the criticality of the claimed range is not shown, and the claimed ranges overlap the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 21, Peng teaches the method of claim 6, wherein the doped amorphous silicon layer comprises one or more of phosphorous (e.g., phosphorous, original document [34], translation [39]), arsenic or germanium.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. CN 102176496 (original document and a machine-generated English translation thereof are used in rejection) in view of Rolfson US 5,789,030.
Regarding claim 5, Peng teaches the method of claim 3 as discussed above.
Peng does not explicitly teach wherein the halosilane comprises one or more of dihalosilane, trihalosilane, tetrahalosilane, or hexahalodisilane.
One of ordinary skill in the art would have known that silane (SiH4), disilane (Si2H6), trisilane (Si3H8), dichlorosilane (SiH2Cl2), etc. are silicon precursors commonly used to form an amorphous silicon layer in the semiconductor industry, as suggested by Rolfson (e.g., col. 3, lines 41-45). Thus, it would have been obvious to a person of ordinary skill in the art before the 4, Si2H6, Si3H8 or SiH2Cl2 was known in the semiconductor art as an alternative embodiment for forming an amorphous silicon layer of semiconductor devices as suggested by Rolfson, and selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 16, Peng in view of Rolfson teaches the method of claim 5, wherein the halogen consists of chlorine (e.g., Rolfson, col. 3, lines 41-45).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. CN 102176496 (original document and a machine-generated English translation thereof are used in rejection) in view of Yang et al. CN 104393120 (original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 7, Peng teaches the method of claim 6 as discussed above.
Peng does not explicitly teach wherein the dopant comprises one or more of borane, diborane, phosphine, germane or digermane.
Peng, however, recognizes that phosphorane is used for a dopant source (e.g., original document [34], translation [39]).
One of ordinary skill in the art would have known that phosphane (phosphine) is a dopant source commonly used to form an n-type amorphous layer in the semiconductor industry, as suggested by Yang (e.g., original document [15]; translation [21]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute for example phosphine taught by Yang for phosphorane taught by Peng, because phosphane (phosphine) or phosphorane was known in the semiconductor art as an .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. CN 102176496 (original document and a machine-generated English translation thereof are used in rejection) in view of Chen et al. US 2017/0179036.
Regarding claim 9, Peng teaches the method of claim 1 as discussed above.
Peng does not explicitly teach wherein the metal layer is deposited by atomic layer deposition.  
Peng, however, recognizes that the metal layer is formed by PECVD (e.g., original document [26]; translation [31]).
One of ordinary skill in the art would have known that atomic layer deposition (ALD), plasma-enhanced atomic layer deposition (PE-ALD), chemical vapor deposition (CVD), plasma-enhanced chemical vapor deposition (PE-CVD) and physical vapor deposition (PVD) are deposition methods commonly used to form a metal layer in the semiconductor industry, as suggested by Chen (e.g., [26]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute for example ALD taught by Chen for PECVD taught by Peng, because ALD, PE-ALD, CVD, PE-CVD or PVD was known in the semiconductor art as an alternative method for forming a metal layer of semiconductor devices as suggested by Chen, and selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Allowable Subject Matter
Claims 12-15 are allowable.
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        
August 10, 2021